Citation Nr: 1136998	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-06 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for prostate problems.

2.  Entitlement to service connection for a head injury due to shrapnel.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for hypertension.
	
5.  Entitlement to a compensable initial disability rating for hearing loss.

6.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease.

7.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to an initial schedular disability rating in excess of 30 percent for degenerative joint disease of the left knee, prior to March 8, 2010.

9.  Entitlement to an initial schedular disability rating in excess of 40 percent for degenerative joint disease of the left knee as of March 8, 2010.

10.  Entitlement to initial disability ratings in excess of 30 percent and 40 percent for degenerative joint disease of the left knee on an extraschedular basis under 38 C.F.R. § 3.321(b)(1)(2011).

11.  Entitlement to an initial compensable disability rating for a crush injury of the right fourth finger, to include on an extraschedular basis under 38 C.F.R. § 3.321(b)(1)(2011).
  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel








INTRODUCTION

The Veteran served on active duty from May 1969 to August 1973 and from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a December 2007 rating decision, the RO granted entitlement to service connection for degenerative joint disease of the left knee at a 10 percent disability rating, for a crush injury of the third finger at a 10 percent disability rating, and for a crush injury of the fourth finger at a 10 percent disability rating, all as of the date of claim.  In addition, the RO denied service connection for shortness of breath, prostate problems, a head injury due to shrapnel, fluid retention, sleep apnea, and high cholesterol, and deferred decisions on the Veteran's claims for entitlement to service connection for bilateral hearing loss and coronary artery disease.

In a May 2008 rating decision, the RO granted entitlement to service connection for coronary artery disease at a 30 percent disability rating, for tinnitus at a 10 percent disability rating and for bilateral hearing loss at a noncompensable disability rating, all as of the date of claim.

In a November 2008 rating decision, the RO, inter alia, denied service connection for headaches.  In March 2009, the Veteran filed a notice of disagreement with this decision; however, as he did not file a substantive appeal, this issue is not before the Board.

In a June 2009 rating decision, issued in July 2009, the RO granted service connection for posttraumatic stress disorder (PTSD) at a 30 percent disability rating, and increased the Veteran's disability rating for his left knee degenerative joint disease to 30 percent, both as of the date of claim.  

In written correspondence dated in May 2009, the Veteran indicated that he was withdrawing from appellate status the issues of entitlement to service connection for shortness of breath, elevated cholesterol and fluid retention, and the claims for increased disability ratings for tinnitus and a crush injury to the third right finger.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2010). 

In a March 2010 rating decision, the RO increased the Veteran's disability rating for his left knee degenerative joint disease to 40 percent, as of March 8, 2010.

In a September 2010 rating decision, the RO continued a 30 percent disability rating for the Veteran's PTSD and confirmed and continued its previous denial of entitlement to service connection for hypertension.

In December 2010, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

The issues of entitlement to service connection for prostate problems, for 
a head injury due to shrapnel, for sleep apnea and for hypertension and entitlement to a compensable initial disability rating for hearing loss, to an initial disability rating in excess of 30 percent for coronary artery disease, to a disability rating in excess of 30 percent for PTSD, to an initial schedular disability rating in excess of 40 percent for degenerative joint disease of the left knee as of March 8, 2010, to initial disability ratings in excess of 30 percent and 40 percent for degenerative joint disease of the left knee on an extraschedular basis, and to an initial compensable disability rating for a crush injury of the right fourth finger to include on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's service-connected left knee degenerative joint disease is not manifested by limitation of extension to 30 degrees.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent have not been met for degenerative joint disease of the left knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5261 (2011).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the duty to notify was satisfied by way of a letter(s) sent to the appellant in May 2007 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  This letter also met the notice criteria set out in Dingess.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA medical records and examination reports, non-VA medical records and lay statements have been associated with the record.  The Veteran provided sworn testimony in front of the undersigned Veterans Law Judge at his December 2010 Travel Board hearing.  The appellant was afforded VA medical examinations in October 2003, October 2006 and September 2008.  Significantly, neither the appellant nor his or her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Because this appeal involves initial ratings for which service connection was granted and an initial disability rating was assigned, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluation of initial disability rating - left knee degenerative joint disease, prior to March 8, 2010

The Veteran's service-connected left knee degenerative joint disease is rated under Diagnostic Code 5261, pertaining to limitation of extension of the knee.  Under Diagnostic Code 5261, extension of the leg limited to 30 degrees warrants a 40 percent disability rating and extension of the leg limited to 20 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Furthermore, consideration should also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

A September 2007 VA examination report shows that the Veteran reported constant pain in his left knee at an 8/10 level, which is increased with prolonged standing or walking.  He reported locking, instability, and swelling of the left knee.  On examination, the Veteran's left knee extension was 90 degrees to 0 degrees all pain free, and his flexion was from 0 to 110, all pain free and not significantly limited after repetition.  Lachman's test, drawer test, varus valgus and McMurray's tests were normal in the left knee.  The examiner noted significant supra and infrapatellar tenderness to palpation as well as tenderness at the medical and lateral joint lines.  There was mild crepitus at the end of extension in the left knee.  X-rays revealed severe degenerative joint disease of the left knee and moderate effusion.

A June 2009 VA examination report shows the Veteran's reports that the Veteran had constant mild pain in his left knee, without locking or instability, but with swelling.  Upon examination, the Veteran's range of motion of his left knee was 20 degrees to 88 degrees with pain actively and passively.  The examiner noted that the Veteran motion was additionally limited with repetitive use due to pain resulting in range of motion of 20 degrees to 68 degrees, with pain.  The Veteran's knee was stable with Lachman's, drawer, and varus/valgus stressing.  He had palpable tenderness, grade 2 crepitus and McMurray's was positive for meniscal derangement medially.  X-rays revealed severe degenerative joint disease of the left knee with moderate swelling.

The evidence of record clearly weighs against the assignment of a disability rating in excess of 30 percent prior to March 8, 2010 for the Veteran's left knee disability under Diagnostic Code 5261.  The Veteran's left knee extension at his September 2007 VA was to 0 degrees, which was pain free and not significantly limited by repetitive movement.  At his June 2009 VA joints examination, his extension was limited to 20 degrees, after repetitive motion and due to pain; however, as noted above, to warrant a 40 percent disability rating under Diagnostic Code 5261, the evidence would need to show that his extension was limited to 30 degrees.  While the Veteran complained of pain, this pain has not limited his extension to 30 degrees, even with repetitive movement.  As such, the Board finds that the Veteran's left knee degenerative joint disease does not warrant a higher disability rating under Diagnostic Code 5261, prior to March 8, 2010.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board notes that VA General Counsel has held that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for a disability of the same knee. VAOPGCPREC 9-2004 (Sept. 17, 2004).  Under Diagnostic Code 5260, which contemplates limitation of flexion of the knee, a noncompensable disability rating is assigned where there is limitation of leg flexion to 60 degrees, a 10 percent disability rating is awarded where there is limitation of leg flexion to 45 degrees, a 20 percent disability rating is in order with limitation of leg flexion to 30 degrees and a 30 percent disability rating is in order with limitation of leg flexion to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  In this case, however, for the time period prior to March 8, 2010, there is no evidence that the Veteran's left knee flexion would warrant a compensable disability rating in order to provide with Veteran with a separate disability rating for limitation of flexion.  At his September 2007 VA examination, his flexion was limited to 90 degrees, which was pain free.  At his June 2009 examination, while the Veteran endorsed pain, his flexion was limited only to 68 degrees after repetitive movement.  Deluca.
For a compensable disability rating, the evidence would need to show that his left knee flexion was limited to at least 45 degrees.  As such, a disability rating for limitation of flexion of the Veteran's left knee is not warranted, for the time period prior to March 8, 2010.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

In assessing the Veteran's right knee disability, the Board also considered rating the Veteran's knee under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, a knee disability involving recurrent subluxation or lateral instability with slight impairment warrants a 10 percent disability rating and moderate impairment warrants a 20 percent disability rating.  However, the Veteran's September 2007 and June 2009 examination reports show that his left knee had no instability.  Therefore, a rating under Diagnostic Code 5257 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

The Board has considered other diagnostic codes for rating disabilities of the knee, but they are not applicable here as the clinical findings do not reflect that the Veteran has a diagnosis of, or symptomatology that would be equivalent or analogous to, ankylosis of the knee, dislocated semilunar cartilage of the knee, removal of semilunar cartilage of the knee, nonunion or malunion of the tibia and fibula, or genu recurvatum, to warrant a rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262 or 5263 (2010).

Thus, the preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent for the Veteran's degenerative joint disease of the left knee.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial schedular disability rating in excess of 30 percent for degenerative joint disease of the left knee, prior to March 8, 2010, is denied.


REMAND

The duty to assist includes obtaining additional medical records or an examination when necessary to make an adequate determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  The Veteran has claimed entitlement to service connection for sleep apnea, a head injury and prostate problems.  The Veteran's service treatment records contain a January 2001 Report of Medical History, in which the Veteran reported that he had frequent trouble sleeping and sleep problems and had a head injury when he was hit in the head by a fan in 1969.  In addition, a January 2001 Report of Medical Examination reflected a painful and enlarged prostate.  The Board notes that the evidence of record does not reflect the type of service the Veteran was performing in January 2001.  He was in the United States Army Reserves at this time; however, there is no indication as to whether his service was active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  The Board notes that service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, for residuals of injury incurred or aggravated during INACDUTRA, or for residuals of an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. 
§ 3.6.  On remand, the RO should determine the type of service the Veteran was participating in at this time.

With regard to his claim for service connection for sleep apnea, at his hearing, the Veteran indicated that he had sleep problems while on active duty, and that he now had sleep apnea.  He testified that his primary care physician at the VA, Dr. Martin, had diagnosed him with sleep apnea and had intended on providing him with a sleep study, but had left.  He stated that his current primary care physician, Dr. Gallagher, had not "caught up" with Dr. Martin's schedule, but he inferred that he would be undergoing a sleep study pursuant to Dr. Gallagher's order.  However, there is no evidence in the claims file that the Veteran has undergone a sleep study.  The Veteran's service treatment records from his periods of active duty referenced above, from May 1969 to August 1973 and from January 1991 to June 1991, do not show any treatment for a sleep disorder; however, the January 2001 Report of Medical History shows that the Veteran indicated that he reported frequent trouble sleeping and sleep problems.  VA medical records since this time have shown complaints of sleep problems and an August 2008 VA medical record reflects the Veteran's complaints of sleep problems and that he thought he snored.  

On remand, the RO should obtain any current medical records showing treatment for the Veteran's sleep problems, to include any sleep study that may have been provided to the Veteran.  In addition, the Veteran should be provided with a VA examination to determine whether he has a sleep disorder, to include sleep apnea, which is related to service.

With regard to his claim for entitlement to service connection for prostate problems, at his hearing, the Veteran reported that he had been diagnosed with an enlarged prostate, and that he felt that it was due to exposure to herbicides while on active duty.  The Veteran's service treatment records from his periods of active duty noted above do not reflect that he had any prostate problems; however, his January 2001 Report of Medical Examination shows that his prostate was tender and enlarged.  

The Board finds that, in order to fulfill the duty to assist, any current medical records showing treatment for the Veteran's prostate should be obtained, and the Veteran should be provided with a VA examination to determine whether he has a prostate disorder to include an enlarged prostate, which is related to service. 

In terms of his claim for entitlement to service connection for a head injury, the Board notes that, at his hearing, the Veteran testified that he had injured his head in service twice-once when he was hit in the back of the head with shrapnel and once when was in an accident while driving bulldozer.  He indicated that he felt dizziness, headaches, and ringing in his ears following the injuries.  His service treatment records from his periods of active duty noted above do not show any treatment for or diagnosis of a head injury, but, in his January 2001 Report of Medical History, the Veteran indicated that he had a head injury and frequent and severe headaches.  The Veteran further reported that he had been hit in the head with a fan blade in 1969.  At his hearing, the Veteran also testified that he had headaches and that his doctor had informed him that his headaches were related to his in-service head injury.  

On remand, the Board finds that, in order to fulfill the duty to assist, any current medical records showing treatment for the Veteran's headaches should be obtained and the Veteran should be provided with a VA examination to determine whether he has residuals of his in-service head injuries, to include headaches.

With regard to his claim for a compensable disability rating for his service-connected hearing loss, the Board notes that, at this hearing, the Veteran testified that he had an audiological test in June 2010 when he was provided with hearing aids by the VA.  This examination is not part of the claims file.  As such, on remand, the results of his examination should be obtained and associated with the claims file.  

In terms of the Veteran's claim for an increased disability rating for his left knee degenerative joint disease, as of March 8, 2010, the Board notes that, at his hearing, the Veteran indicated that he was to be seen by his VA doctor to provide him with a brace for his left knee on December 17, 2010.  These records are not part of the claims file.  As such, the Veteran's VA medical records showing further treatment for his left knee disability, specifically those that reflect his being provided with a left knee brace for instability, should be obtained and associated with the Veteran's claims file.  After receipt of any additional medical records, the Veteran should be afforded a VA examination to determine the current nature and severity of his service-connected left knee degenerative joint disease.

The Board is remanding the Veteran's claims for disability ratings in excess of 30 percent and 40 percent for his service-connected left knee degenerative joint disease and for a compensable disability rating for his crush injury to his right fourth finger for referral for an extraschedular rating.  The record reflects that the RO has not considered the Veteran's increased rating claims on an extraschedular basis, and the Board is precluded from assigning an extraschedular rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board notes that the Veteran's representative raised the issue of an extraschedular rating at his videoconference hearing.

The Court has further clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is found to be inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

As noted above, the record reflects that the RO has also not considered claims for disability ratings in excess of 30 percent and 40 percent for his service-connected left knee degenerative joint disease and for a compensable disability rating for his crush injury to his right fourth finger on an extraschedular basis.  However, because there is medical and lay evidence of record indicating that such disability has significant effects on his occupation, the Board finds that this aspect of his increased rating claim must also be referred for special consideration under 38 C.F.R. § 3.321(b) (2010).

The Veteran has indicated that he is employed as a small engine mechanic and that he works on a golf course.  With regard to his left knee disability, the Board notes that the September 2007 VA examination report shows that the Veteran required significant help from his coworkers to perform routine duties and had great difficulty standing from a squatting position.  At his hearing, the Veteran indicated that, due to his left knee disability, he was forced to have a helper at work which eventually resulted in his being reduced to a part-time position.

In terms of his right fourth finger disability, the Veteran noted at his September 2007 VA examination that he can no longer lift heavy objects due to his weakened grip and that he requires assistance.  He also indicated that his job at the golf course calls for handling equipment such as lawnmowers or other equipment.  The examiner noted that this had a significant impairment to his employment.  At his March 2010 VA examination, the Veteran indicated that he was a small engine repairman and that his third and fourth finger disabilities adversely affected his productivity and amount of time he could work, and that he was limited to part time employment as a result.  

The Board, therefore, is compelled to remand the claims for disability ratings in excess of 30 percent and 40 percent for his service-connected left knee degenerative joint disease and for a compensable disability rating for his crush injury to his right fourth finger on an extraschedular basis for immediate referral to the Director of the Compensation and Pension Service or other designate in accordance with 38 C.F.R. § 3.321(b) for consideration of whether this benefit is warranted on an extraschedular basis. 

With regard to the Veteran's claim for a disability rating in excess of 30 percent for coronary artery disease, the Veteran was provided with a VA examination in March 2010.  The Veteran is rated under Diagnostic Code 7005, which provides that coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2010).  In this case, the Veteran was not provided with an exercise stress test to determine the level of METS which result in dyspnea, fatigue, angina, dizziness, or syncope, due to non-cardiac related issues.  The Board notes that, when the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Diseases of the Heart, Note (2).  In the March 2010 examination report, the VA examiner found that the Veteran's estimated exercise tolerance would be less than or equal to 3; however, it is not clear that this value is represented in METS, and the examiner did not provide any support for this estimation, as is required by the regulation.  As such, the Veteran should be afforded a new VA heart examination, in which the examiner provides an estimation of the METS associated with the Veteran's exercise tolerance, if a stress test is still not possible.

In October 2010, the Veteran filed a notice of disagreement (NOD) with the RO's September 2010 rating decision, which confirmed and continued a previous denial of service connection for hypertension and continued a 30 percent disability rating for PTSD.  Because the Veteran has filed a notice of disagreement with regard to those issues, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2010).

After the AOJ issues a statement of the case, then if, and only if, the Veteran timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information with respect to the issues of service connection for hypertension and a disability rating in excess of 30 percent disability rating for PTSD, those issues may be returned to the Board for adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all health care providers that have treated him for his prostate problems, sleep problems, headaches, hearing loss, and left knee disability.  The AOJ should attempt to obtain records from each health care provider he identifies that might have available records.  In particular, the AOJ should obtain the records showing that the Veteran was diagnosed with an enlarged prostate and sleep apnea, the June 2010 audiological examination performed in conjunction with supplying the Veteran with hearing aids and the December 2010 report reflecting treatment for the Veteran's left knee disability and providing him with e knee brace.  If records are unavailable, please have the provider so indicate.  

2.  The AOJ should request that the National Personnel Records Center (NPRC) or the Army Reserve Personnel Center (ARPERCEN), verify the Veteran's periods of service in the USAR. The Veteran's periods of ACDUTRA and INACDUTRA should be set forth in the record.

3.  The AOJ should make arrangements for the Veteran to be afforded an examination, by an appropriate specialist, to determine whether the Veteran has a sleep disorder which is related to service or began to manifest during service, to include any period of ACDUTRA.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran has a sleep disorder, to include sleep apnea, which it related to service or began to manifest during service or is etiologically related to the Veteran's active duty service in any way, to include any periods of ACDUTRA.  If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

4.  The AOJ should make arrangements for the Veteran to be afforded a genitourinary examination, by an appropriate specialist, to determine whether the Veteran's has a prostate disorder, to include an enlarged prostate, which is related to service or began to manifest during service, to include any period of ACDUTRA.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The genitourinary examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran has a prostate disorder, to include an enlarged prostate, as a result of any incident in service or began to manifest during service or is etiologically related to the Veteran's active duty service in any way, to include any periods of ACDUTRA.  If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

5.  The AOJ should make arrangements for the Veteran to be afforded a neurological examination, by an appropriate specialist, to determine whether the Veteran's has current residuals of his in-service head injuries.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The neurological examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran has current residuals, including headaches, that are a result of any incident in service, to include his reported in-service head injuries, or began to manifest during service or are etiologically related to the Veteran's active duty service in any way.  The examiner should note that the Veteran has reported that he was hit in the back of the head with shrapnel, he was in an accident while driving bulldozer and he was hit in the head with a fan blade in 1969.  If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

6.  The AOJ should make arrangements for the Veteran to be afforded an orthopedic examination, by an appropriate specialist, to determine the current nature and severity of his service-connected left knee disability.  All indicated tests or studies deemed necessary for an accurate assessment should be done. The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.

The orthopedic examiner is to assess the nature and severity of the Veteran's left knee disability in accordance with the latest AMIE worksheet for rating knee disabilities.  The examiner should note whether there is any instability.  The examiner should also note the limitation of motion of the left knee, and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why. 

7.  The AOJ should make arrangements for the Veteran to be afforded a cardiac examination, by an appropriate specialist, to determine the current nature and severity of his service-connected coronary artery disease.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.

The cardiac examiner is to assess the nature and severity of the Veteran's coronary artery disease in accordance with the latest AMIE worksheet for rating cardiac disabilities.  If a stress test is not possible, the examiner should note the METS associated with the Veteran's exercise tolerance, supported by specific examples, such as slow stair climbing or shoveling snow.

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why. 

8.  The AOJ must refer the claims for disability ratings in excess of 30 percent and 40 percent for his service-connected left knee degenerative joint disease and for a compensable disability rating for his crush injury to his right fourth finger on an extraschedular basis to the Director of Compensation and Pension Service, pursuant to the provision of 38 C.F.R. § 3.321(b) for consideration of whether this benefit is warranted on an extraschedular basis.  This referral is mandatory, although the decision of whether to actually award an extraschedular rating remains to be decided by the Director of the Compensation and Pension Service or designate.

9.  Send the Veteran a statement of the case addressing the Veteran's claims of service connection for hypertension and a disability rating in excess of 30 percent disability rating for PTSD.  The AOJ should inform the Veteran that in order to complete the appellate process, he should submit a timely substantive appeal to the AOJ.  If the Veteran completes his appeal by filing a timely substantive appeal, the matters should be returned to the Board.

10.  After completion of the above, the AOJ should readjudicate the appellant's claim.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


